Citation Nr: 1619465	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, including as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 RO decision that denied service connection for bladder cancer. 

A videoconference hearing was held in December 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.


FINDINGS OF FACT

A preponderance of the evidence is against a finding that the Veteran had exposure to ionizing radiation during service; bladder cancer did not have its clinical onset in service and is not otherwise related to active duty, and was not manifested within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2012.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), private medical records, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including post-service treatment records.  The AOJ made multiple attempts to confirm his claimed radiation exposure by contacting the Army Dosimetry Center and the National Personnel Records Center (NPRC), and there are no records showing that he had exposure to ionizing radiation in service.

The Board notes that the Veteran was not afforded a medical examination on his claim.  However, there is no competent evidence of ionizing radiation exposure in service, the Veteran does not otherwise contend that his bladder cancer is related to service, and there is no medical evidence suggesting his bladder cancer is related to service.  Thus, a VA examination is not required.  See 38 U.S.C.A. § 3 .159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as urinary bladder cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii). Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the Veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).

Diseases specific to radiation-exposed veterans are the following:  leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed bladder cancer due to his exposure to radiation while serving as an assemblyman and section chief in Erlangen, Germany, and worked in a room that was next door to a room that contained nuclear weapons, specifically artillery shells.  See hearing transcript.  He said that his job of assemblyman entailed assembling or disassembling a nuclear weapon, if necessary.  He testified that they trained with practice weapons, and never trained with the real weapons.  He stated that the real weapons were stored for use if needed.  He related that their training facility was right next to the weapons storage area, and that he was stationed there for 30 months.  He testified that he was never given a dosimeter in service.  He said that other soldiers actually serviced the nuclear weapons, and that those soldiers wore protective clothing and had personal radiation detection equipment.  He said that he was never in the room with the weapons when those other soldiers were servicing the weapons, but that he took inventory of the weapons at other times.  He said he never opened the containers which held the warheads.  He testified that he developed bladder cancer in October 2009.  He stated that during service he was treated for a rash, but it never recurred.  He questioned whether this rash could have been related to radiation exposure, and also noted that he had no children.

The Veteran's DD Form 214 notes service in Battery B, 1st Battalion, 36th Artillery, USARSEVEN.  The form listed his military occupational specialty (MOS) as 13A1N Field Artillery Basic.  He served overseas in the U.S. Army in Europe for two and one-half years.

Service treatment records reflect that he was stationed at Erlangen.  Service treatment records dated in January 1965 reflect that he was treated for a maculopapular rash in the areas touched by his T-shirt and shorts; the diagnosis was topical contact dermatitis.  Benadryl was prescribed, and he was advised to wash his own clothes.  Reports of medical history completed by the Veteran in January 1966 and April 1966 reflect that he reported that he worked with a radioactive substance.  Service treatment records are negative for bladder problems or bladder cancer.  

The Veteran has not claimed nor does the evidence of record suggest that his bladder cancer was diagnosed during service.  In his original service connection claim in October 2011, he stated that his bladder cancer began in January 2010.  

The Veteran alleges a history of bladder cancer since 2009 or 2010, which he attributes to in-service radiation exposure.  However, the medical evidence does not support the Veteran's contentions.  

Private medical records on file show that the Veteran underwent resection of a bladder mass in December 2009, and was diagnosed with urothelial carcinoma of the bladder in 2010.  In April 2010, it was noted that he had previously been treated for numerous urologic problems including benign prostatic hypertrophy, hematuria, and kidney stones.

Treatment records are significant for a history of tobacco abuse.  In April 2010, a private physician, B.D.M., MD, noted that the Veteran had a history of tobacco smoking for 20 years, but did not smoke currently.  It was also noted that he had a family history of cancer, to include two siblings and his father.  

A review of the claims file shows that the most probative evidence indicates the Veteran is not a "radiation-exposed Veteran" and did not participate in a "radiation-risk activity" during active service, as defined by 38 C.F.R. § 3.309(d).  In this regard, Erlangen, Germany is not among the locations involved in a radiation risk activity for purposes of 38 C.F.R. § 3.309(d).  Moreover, in connection with the current claim, the AOJ has made extensive attempts to obtain evidence of the Veteran's alleged exposure to ionizing radiation, which consistently failed to substantiate the Veteran's allegations.

In a January 2012 radiation risk activity information sheet, the Veteran said he was not assigned, and did not wear, a film badge in service.  He also did not witness any nuclear tests.  He stated that he practiced assembling and disassembling "practice" nuclear weapons, and that the real weapons were stored in the room next door from where they practiced, and that he believed he was exposed to radiation as a result.  After service, he worked in the airline industry as a baggage handler and also de-iced planes.  He denied post-service radiation exposure.  He said he did not smoke, and that some members of his immediate family had been diagnosed with cancer.

In March 2012, the Army Dosimetry Center advised the RO that it had conducted a search of the radiation exposure monitoring records and found no records of exposure to ionizing radiation for the Veteran. 

In March 2012, the National Personnel Records Center indicated that it found no DD Form 1141 for the Veteran, and no records of radiation exposure for him.

While the Veteran alleges that he was exposed to ionizing radiation in Erlangen, Germany because nuclear artillery shells were stored in the next room, there is no indication that he has any special training or skill in identifying the presence of radioactive materials in the air, etc., nor does he contend he is an expert in such matters.  As such, his personal opinion that he was exposed to ionizing radiation from the unopened shells is not competent evidence as to the actual presence of such radiation.  Moreover, he testified that he never worked with nuclear weapons directly, and that the soldiers who did so had protective clothing and dosimeters. 

Accordingly, the Board finds that the most probative evidence is against a finding that the Veteran was, in fact, exposed to ionizing radiation in service, and he does not allege, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 3.309(d).  The various official responses to inquiries attempting to verify the specific events described by the Veteran, are significantly more persuasive and probative than the Veteran's accounts.  In sum, the Board finds the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service and service connection under the provisions of 38 C.F.R. §§ 3.309(d) and 38 C.F.R. § 3.311 is not warranted.

Moreover, the competent evidence does not show that the Veteran's bladder cancer had its onset in service or is otherwise related to his military service.  In this regard, as noted above, the disability was not diagnosed until 2009, approximately 43 years following his discharge from service, and there is no medical evidence linking bladder cancer with service.  Further, the record does not show, nor does the Veteran claim, that the disability was related to service for reasons other than alleged ionizing radiation exposure. 

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for bladder cancer pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bladder cancer is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


